      Case 2:19-cv-05645-SPL Document 54 Filed 10/27/20 Page 1 of 13




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-19-05645-PHX-SPL
      Giovanna P. Zolfo,
 9                                              )
                                                )
                        Plaintiff,              )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Westminster Village Incorporated,         )
12                                              )
13                      Defendant.              )
                                                )
14                                              )

15          Before the Court is Defendant Westminster Village Incorporated’s Motion to
16   Dismiss (Doc. 44) filed pursuant to Fed. R. Civ. P. 12(b)(6). The Motion is fully briefed
17   and ready for consideration. (Docs. 44, 45, 50, & 53). For the following reasons, the Motion
18   will be granted.
19   I.     BACKGROUND
20          This case arises out of Plaintiff’s time spent as an employee of Defendant. (Doc. 40
21   at 1). On July 22, 2013, Plaintiff injured her ankle at work. (Doc. 40 at 1). Plaintiff was
22   cleared to return to work in a restricted capacity the next month. (Doc. 40 at 1). For several
23   months, Plaintiff and Defendant disagreed on what constituted a reasonable
24   accommodation for Plaintiff. (Doc. 40 at 4-11). Plaintiff also alleges Defendant engaged
25   in “sex stereotyping” by urging her to dress more femininely. (Doc. 40 at 6-9). The disputes
26   continued, and ultimately, Plaintiff left in March of 2015 and did not return to work. (Doc.
27   40 at 10). Plaintiff’s employment benefits were cancelled on April 1, 2017. (Doc. 40 at 11).
28          On April 20, 2015, Plaintiff filed her first charge of discrimination with the EEOC.
         Case 2:19-cv-05645-SPL Document 54 Filed 10/27/20 Page 2 of 13




 1   (Doc. 50-1 at 2-3). In the charge, Plaintiff alleged gender discrimination and failure to
 2   accommodate claims under both the Americans with Disabilities Act (“ADA”) and Title
 3   VII of the Civil Rights Act of 1964. (Doc. 50-1 at 2-3). On February 23, 2016, Plaintiff
 4   filed a second charge with the EEOC. (Doc. 50-1 at 5). The second charge alleged
 5   retaliation and hostile work environment allegations based on acts that occurred after the
 6   filing of the first charge. (Doc. 50-1 at 5). Plaintiff received her right to sue letter from the
 7   EEOC on August 28, 2019. (Doc. 40 at ¶ 8).
 8           On November 11, 2019, Plaintiff filed the Complaint in this Court, alleging
 9   violations under the ADA and Title VII. (Doc. 1). After conferring with Defendant,
10   Plaintiff filed a First Amended Complaint (the “FAC”) on February 3, 2020. (Doc. 13). In
11   the FAC, consistent with the substantive allegations in the original Complaint, Plaintiff
12   alleged Defendant initially provided her with the necessary accommodations for her to
13   perform her work tasks but thereafter refused to continue providing them. (Doc. 13 at 1-2).
14   In addition, Plaintiff separately alleged Defendant discriminated against her based on her
15   gender.1 (Doc. 13 at 17-15).
16           On July 15, 2020, this Court dismissed the FAC without prejudice for Plaintiff to
17   file a Second Amended Complaint (the “SAC”). (Doc. 38). The Court instructed Plaintiff
18   to file the SAC because the FAC “lumped all the allegations under the ADA into one count
19   and has done the same under Title VII” and, thus, it “constitute[d] impermissible pleading
20   because Plaintiff must prove different elements for each of the four claims asserted.” (Doc.
21   38 at 3). On July 28, 2020, Plaintiff filed the SAC. (Doc. 40).
22           Most relevantly, the FAC had allegations of hostile work environment woven into
23   the other claims. Thus, the SAC adds claims for “creating a hostile work environment in
24   violation of Title I of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12112”
25   (Doc. 40 at 1, 14-16) and “creating a hostile work environment in violation of Title VII of
26   the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1)” (Doc. 40 at 2, 20-21).
27
     1
      The FAC also alleged a claim for intentional infliction of emotional distress, but the
28   parties then stipulated to the dismissal of that claim. (Docs. 19, 20).

                                                    2
      Case 2:19-cv-05645-SPL Document 54 Filed 10/27/20 Page 3 of 13




 1          The SAC now sets forth four causes of action. (Doc. 40). Plaintiff sets forth two
 2   claims under the ADA: One claim for failure to provide reasonable accommodations for
 3   her ankle injury (Count One) and one claim for hostile work environment based on her
 4   disability (Count Two). (Doc. 40 at 12-16). Plaintiff also sets forth two claims under Title
 5   VII: One sex stereotyping claim (Count Three) and one hostile work environment claim
 6   based on her sex (Count Four). (Doc. 40 at 14-21).
 7          On August 18, 2020, Defendant filed a second Motion to Dismiss pursuant to Rule
 8   12(b)(6), now before the Court. (Doc. 44).
 9   II.    STANDARD OF REVIEW
10          To survive a motion to dismiss, a complaint must contain “a short and plain
11   statement of the claim showing that the pleader is entitled to relief” so that the defendant
12   is given fair notice of the claim and the grounds upon which it rests. Bell Atl. Corp. v.
13   Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). A court may dismiss
14   a complaint for failure to state a claim under Rule 12(b)(6) for two reasons: (1) lack of a
15   cognizable legal theory, or (2) insufficient facts alleged under a cognizable legal theory.
16   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). When deciding a
17   motion to dismiss, all allegations of material fact in the complaint are taken as true and
18   construed in the light most favorable to the nonmoving party. Cousins v. Lockyer, 568 F.3d
19   1063, 1067 (9th Cir. 2009).
20   III.   EXHAUSTION AND TIMELINESS
21          Persons seeking to file claims under Title VII or the ADA must first file a charge
22   with the Equal Employment Opportunity Commission (“EEOC”). See generally Fort Bend
23   County, Texas v. Davis, 587 U.S. ___ (2019); EEOC v. Farmer Bros. Co., 31 F.3d 891,
24   899 (9th Cir.1994); 42 U.S.C. § 2000e-5(c). The claims in the plaintiff’s complaint must
25   match the allegations in the EEOC charge or must be “like or reasonably related” to those
26   allegations. B.K.B. v. Maui Police Dep’t, 276 F.3d 1091, 1100 (9th Cir. 2002), as amended
27   (Feb. 20, 2002) (internal quotations omitted); see also Josephs v. Pac. Bell, 443 F.3d 1050,
28   1061–62 (9th Cir. 2006) (the ADA claims in the plaintiff’s complaint must match the


                                                  3
      Case 2:19-cv-05645-SPL Document 54 Filed 10/27/20 Page 4 of 13




 1   allegations in the EEOC charge or be “reasonably expected” to grow out of those
 2   allegations). Although the language of EEOC charges should be construed “with utmost
 3   liberality since they are made by those unschooled in the technicalities of formal pleading,”
 4   the “crucial element” of a discrimination charge “is the factual statement contained
 5   therein.” B.K.B. v, 276 F.3d at 1100. Thus, if allegations in the Complaint are not
 6   reasonably related to the allegations in the EEOC charge, they fail for lack of administrative
 7   exhaustion.
 8          The Ninth Circuit has held that “the continuing violations doctrine . . . allows courts
 9   to consider conduct that would ordinarily be time barred as long as the untimely incidents
10   represent an ongoing unlawful employment practice.” Morgan v. Nat’l R.R. Passenger
11   Corp., 232 F.3d 1008, 1014 (9th Cir. 2000) (internal citations omitted). In National R.R.
12   Passenger Corp. v. Morgan, however, the US Supreme Court held that the Ninth Circuit’s
13   “continuing violations doctrine” only applies to hostile work environment claims, because
14   “[t]heir very nature involves repeated conduct.” 536 U.S. 101, 115 (2002). Thus, “discrete
15   discriminatory acts are not actionable if time barred, even when they are related to acts
16   alleged in timely filed charges.” Id. at 102 (emphasis added); see also Bird v. Dep’t of
17   Human Servs., 935 F.3d 738, 748 (9th Cir. 2019) (holding that, after the Supreme Court
18   Morgan decision, “little remains of the continuing violations doctrine[, e]xcept for a
19   limited exception for hostile work environment claims”). Thus, allegations of discrete acts
20   that occurred before the 300-day window are untimely.
21          A. Sex stereotyping and failure to accommodate claims
22                 1. Failure to accommodate claim
23          An employer’s refusals to accommodate an employee’s disability, unlike the
24   creation of a hostile work environment, are discrete employment acts. See, e.g., Hall v.
25   Fluor Hanford, Inc., No. CV-08-5029-EFS, 2009 WL 10675273, at *2 (E.D. Wash. June
26   1, 2009) (“a failure to accommodate is itself a discrete act”); Porter v. California Dep’t of
27   Corr., 419 F.3d 885, 893 (9th Cir. 2005) (considering “refusing to grant [employee]’s
28   requests for vacation or holidays, . . . threatening disciplinary action while she was on


                                                   4
         Case 2:19-cv-05645-SPL Document 54 Filed 10/27/20 Page 5 of 13




 1   medical leave, leaving a negative performance evaluation in her personnel file, and
 2   instructing her to enter the work site through the back gate” to be a discrete employment
 3   acts). Thus, any allegations of Defendant’s failure to accommodate Plaintiff’s disability
 4   which occurred before the 300-day window are time-barred.
 5           Plaintiff’s April 20, 2015 EEOC charge (attached to Plaintiff’ Response as Exhibits
 6   1) alleges that Defendant “has never allowed [her] to [her] work restrictions provided by
 7   [her] medical practitioners.” (Doc. 50-1 at 2). The charge further alleged that Defendant
 8   “denied [her] reasonable accommodations for [her] condition and additionally because
 9   [Defendant] has in the past not adhered to the restrictions, [her] medical condition has
10   become worse and now requires surgery.” (Doc. 50-1 at 2). Plaintiff’s second EEOC
11   charge, filed on February 23, 2016 (attached to Plaintiff’ Response as Exhibits 2), alleges
12   that Plaintiff’s “job duties were changed to increase [her] walking and standing, which
13   directly contradicted [her] accommodation request.” (Doc. 50-1 at 5).2 Because the first
14   EEOC charge was filed on April 20, 2015, any failure to accommodate that occurred before
15   June 24, 2014 (300 days before the charge) will not be considered.
16           Here, the SAC alleges that Plaintiff saw doctor in August of 2013 who gave her
17   certain accommodations, which included sitting for portions of the workday. (Doc. 40
18   at 12). Plaintiff alleges she “immediately returned to work,” and was given a chair to sit in,
19   but when she used it her supervisor yelled “why are you sitting down.” (Doc. 40 at 4-3);
20   see also (Doc. 40 at 12) (alleging that Plaintiff’s supervisor “yelled at Plaintiff when she
21   adhered to her restrictions and utilized the accommodation provided by upper
22   management”). Assuming these comments from her supervisor were made within a year
23   of Plaintiff’s doctor’s visit and before her May 2014 FMLA leave (as the SAC would
24   suggest), these discrete acts occurred before June 24, 2014 and therefore cannot be
25   considered by this Court.
26
27   2
      Because the other discrete acts of failure to accommodate alleged in Plaintiff’s second
     EEOC charge do not appear in the Complaint (e.g., that her supervisor Garth Bengun told
28   her he needed to “work 10-14 hours a day”), they will not be considered.

                                                   5
       Case 2:19-cv-05645-SPL Document 54 Filed 10/27/20 Page 6 of 13




 1          Additionally, Plaintiff alleges that in August 2014, Defendant “reassigned Plaintiff”
 2   to a position that “required significantly more standing and walking than Plaintiff’s
 3   previous managerial position.” (Doc. 40 at 6). Plaintiff does not mention any reassignment
 4   of job duties, another discrete act, in the first EEOC charge. Although she does allege in
 5   the second EEOC charge that her “job duties were changed to increase [her] walking and
 6   standing,” the second charge was not filed until February of 2016, well outside the 300-
 7   day window. (Doc. 50-1 at 5). The Court therefore cannot consider this discrete act of
 8   failing to accommodate her disability because it is time-barred.
 9          Finally, Plaintiff did not raise any adverse employment actions in the EEOC
10   charges. To prevail on an ADA failure to accommodate claim, Plaintiff must show she
11   suffered an adverse employment action because of her disability. Samper v. Providence St.
12   Vincent Med. Ctr., 675 F.3d 1233, 1237 (9th Cir. 2012) (internal quotations omitted). An
13   adverse employment action is one that “materially affects the compensation, terms,
14   conditions, or privileges of employment.” Davis v. Team Elec. Co., 520 F.3d 1080, 1089
15   (9th Cir. 2008) (internal quotation marks and alterations omitted). Here, Plaintiff alleges in
16   the SAC that “Defendant took adverse actions against Plaintiff by failing to advise her of
17   her schedule on account of her disability and subjecting her to negative performance
18   reviews because she sought accommodations.” (Doc. 40 at 14). Plaintiff further alleges
19   “Defendant effectively terminated Plaintiff . . . by refusing to accommodate and ending
20   Plaintiff’s health benefits plan.” (Doc. 40 at 14). However, these discrete employment acts
21   were not raised in the EEOC charge and are therefore time-barred. Because Plaintiff
22   alleged no facts in her EEOC charge regarding any adverse employment actions, her failure
23   to accommodate claim fails in its entirety. See, e.g., Exby-Stolley v. Bd. of Cty.
24   Commissioners, Weld Cty., Colorado, 906 F.3d 900, 908 (10th Cir.) (“[P]roof of a failure
25   to accommodate does not automatically satisfy the [adverse employment action
26   requirement]”).
27   ///
28   ///


                                                   6
         Case 2:19-cv-05645-SPL Document 54 Filed 10/27/20 Page 7 of 13




 1                 2. Title VII sex stereotyping claim
 2           In Plaintiff’s April 20, 2015 EEOC charge, she alleges Defendant “subjected [her]
 3   to different terms and conditions of employment in that [Defendant] has requested that
 4   [she] dress in a manner to be more feminine to the point where [Defendant] had another
 5   manager take [her] shopping for new attire.” (Doc. 50-1 at 2).3 Plaintiff further alleges she
 6   was discriminated against under Title VII “for not conforming to sex stereotypes about
 7   how women are expected to present themselves.” (Doc. 50-1 at 2-3). All of the factual
 8   allegations supporting the sex stereotyping claim occurred after June 24, 2014 and are
 9   therefore timely. Specifically, the allegations about comments made about her clothing/hair
10   and the shopping trip to buy more feminine clothes occurred in or around October 2014.
11   (Doc. 40 at 6-9). Accordingly, these discrete acts of sex stereotyping were timely plead in
12   the EEOC charge.
13           However, the sex stereotyping claim is not administratively exhausted.
14   “Impermissible sex stereotyping is considered sex discrimination under Title VII where the
15   plaintiff’s non-conformity with traditional gender roles informed an adverse employment
16   action.” Gonzales v. Marriott Int’l, Inc., 142 F. Supp. 3d 961, 980 (C.D. Cal. 2015)
17   (emphasis added) (citing Price Waterhouse v. Hopkins, 490 U.S. 228, 251 (1989)
18   (superseded by statute on other grounds)). Here, the “adverse employment action” alleged
19   by Plaintiff is that Defendant failed to provide her two-week schedule, and that similarly
20   situated individuals were treated more favorably because they “were able to have their
21   schedules accommodate their childcare.” (Doc. 40 at 9). This discrete act does not appear
22   in the April 20, 2015 EEOC charge, and it therefore cannot be considered here. The issue,
23   then, is whether the remaining allegations contained in the EEOC charge are sufficient to
24   make out a sex stereotyping claim. They are not.
25           An “adverse employment action” is one which “materially affects the compensation,
26   terms, conditions, or privileges of employment.” Davis v. Team Elec. Co., 520 F.3d 1080,
27
     3
      There are no substantive allegations regarding gender discrimination in the second EEOC
28   charge.

                                                  7
       Case 2:19-cv-05645-SPL Document 54 Filed 10/27/20 Page 8 of 13




 1   1089 (9th Cir. 2008) (internal quotation marks and alterations omitted). “Adverse
 2   employment actions can include termination, demotion, failing to promote, denial of an
 3   available job, adverse job assignments, official discipline, and significant changes in
 4   compensation or benefits.” Ayala v. Frito Lay, Inc., 263 F. Supp. 3d 891, 905 (E.D. Cal.
 5   2017). For example, in Price Waterhouse, the US Supreme Court held that the plaintiff had
 6   a Title VII claim based on sex stereotyping because she was denied partnership at her
 7   accounting firm, and was told she could improve her partnership chances if she would
 8   “walk more femininely, talk more femininely, dress more femininely, wear make-up, have
 9   her hair styled, and wear jewelry.” 490 U.S. at 228. Here, the remaining allegations in the
10   EEOC charge do not include any adverse employment actions. Accordingly, the sex
11   stereotyping claim also fails in its entirety.
12          B. Hostile work environment claims
13          Regarding the Title VII hostile work environment claim, Plaintiff’s April 20, 2015
14   EEOC charge asserts that Defendant “requested that [she] dress in a manner to be more
15   feminine to the point that [her] employer had another manager take [her] shopping for new
16   attire” and that she was therefore discriminated against “for not conforming to sex
17   stereotypes about how women are expected to present themselves.” (Doc. 50-1 at 2-3).
18   Regarding the ADA hostile work environment claim, the February 23, 2016 EEOC charge
19   (attached to Plaintiff’s Response as Exhibits 2) alleged that Plaintiff’s “job duties were
20   changed to increase [her] walking and standing, which directly contradicted [her]
21   accommodation request” and that she was “targeted and treated with hostility based on
22   [her] accommodation request.” (Doc. 50-1 at 5). Additionally, Plaintiff alleged her
23   supervisor stated “I don’t give a f*ck about your doctor’s note” and that she “needed to
24   ‘stay and work 10-14 hours a day’ despite the accommodation request of 6-8 hours per
25   day” and that the manager “verbally criticized [her] based on [her] restrictions.” (Doc. 50-
26   1 at 5). Both hostile work environment claims administratively exhausted and timely under
27   the doctrine of continuing violations and will therefore be considered on the merits.
28   ///


                                                      8
      Case 2:19-cv-05645-SPL Document 54 Filed 10/27/20 Page 9 of 13




 1   IV.    DISCUSSION ON THE MERITS
 2          A. Title VII Hostile Work Environment Claim
 3                 1. Legal Standard
 4          Title VII Hostile Work Environment claims based on sex require a plaintiff to show:
 5   (1) she was subjected to verbal or physical conduct of a sex-related nature, (2) the conduct
 6   was unwelcome, and (3) the conduct was “sufficiently severe or pervasive to alter the
 7   conditions of the plaintiff’s employment and create an abusive work environment.” See
 8   Vasquez v. City of L .A., 349 F.3d 634, 642 (9th Cir. 2003); Cozzi v. Cnty. of Marin, 787
 9   F.Supp.2d 1047, 1069 (N.D. Cal. 2011). A plaintiff must show that her workplace was
10   “both objectively and subjectively offensive, one that a reasonable person would find
11   hostile or abusive, and one that [she] in fact did perceive to be so.” Nichols v. Azteca
12   Restaurant Enters., Inc., 256 F.3d 864, 871–72 (9th Cir.2001). Whether a work
13   environment is hostile depends upon “all the circumstances,” including “the frequency of
14   the discriminatory conduct; its severity; whether it is physically threatening or humiliating,
15   or a mere offensive utterance; and whether it unreasonably interferes with an employee’s
16   work performance.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993).
17                 2. Analysis
18          Plaintiff alleges Defendant “requested that Plaintiff attend a shopping trip with [a
19   female manager] who would help Plaintiff pick out ‘appropriate clothing.’” (Doc. 40 at ¶
20   65, 78). Plaintiff says she attended the shopping trip “[f]earing for her job and further
21   hostility from management,” and alleges she was “forced to try on female clothing,” and,
22   as a result, she “was extremely emotionally distraught,” she “sobbed publicly while trying
23   to appease her employer and pick out feminine clothing,” and she “felt extremely
24   uncomfortable with what she was required to wear.” (Doc. 40 at ¶ 6, 27). Regarding
25   ongoing behavior, Plaintiff alleges Defendant “made discriminatory comments to Plaintiff
26   regarding her gender a few times a week every week throughout Plaintiff’s employment.”
27   (Doc. 40 at ¶ 65). As examples of these comments, Plaintiff alleges Defendant “asked
28   Plaintiff to dress more like other female managers, specifically mentioning that Plaintiff


                                                   9
     Case 2:19-cv-05645-SPL Document 54 Filed 10/27/20 Page 10 of 13




 1   wear a lower-cut shirt” and “stated that Plaintiff’s haircut was not appropriate, it was too
 2   short.” (Doc. 40 at ¶ 65, 78). Plaintiff further alleges that Defendant “denied Plaintiff PTO
 3   because she was not the ‘biological’ mother” of her child, and that she reported the
 4   discriminatory comments to HR who refused to address them. (Doc. 40 at ¶ 66, 78, 80).
 5          However offensive Defendant’s comments about Plaintiff’s appearance were, they
 6   are not severe or pervasive enough to constitute hostile work environment. Compare
 7   Westendorf v. W. Coast Contractors of Nevada, Inc., 712 F.3d 417, 419 (9th Cir. 2013)
 8   (finding no hostile work environment where a supervisor called the employee’s work
 9   “girly” work; announced that a large-breasted woman, whom he called “Double D,” would
10   be at a work event and thereafter remarked on her breasts at the event; and asked the
11   employee whether women “got off” when they used a particular kind of tampon); Vasquez
12   v. Cty. of Los Angeles, 349 F.3d 634, 647 (9th Cir. 2003) (finding no hostile environment
13   where the employee was told he had “a typical Hispanic macho attitude,” that he should
14   work in the field because “Hispanics do good in the field” and where he was yelled at in
15   front of others); Kortan v. Cal. Youth Auth., 217 F.3d 1104, 1111 (9th Cir. 2000) (finding
16   no hostile work environment where the supervisor referred to females as “castrating
17   bitches,” “Madonnas,” or “Regina” in front of plaintiff on several occasions and directly
18   called plaintiff “Medea”) with Nichols v. Azteca Rest. Enters., 256 F.3d 864, 872–73 (9th
19   Cir. 2001) (finding a hostile work environment where a male employee was called “faggot”
20   and “fucking female whore” by co-workers and supervisors at least once a week and often
21   several times per day); Anderson v. Reno, 190 F.3d 930 (9th Cir. 1999) (finding a hostile
22   work environment where a supervisor repeatedly referred to the employee as “office sex
23   goddess,” “sexy,” and “the good little girl” and where he humiliated the employee in public
24   by drawing a pair of breasts on an easel while the employee was making a presentation
25   patted her on the buttocks and told her she was “putting on weight down there”); Draper
26   v. Coeur Rochester, 147 F.3d 1104, 1109 (9th Cir. 1998) (finding hostile work environment
27   where plaintiff’s supervisor made repeated sexual remarks to her, told her of his sexual
28   fantasies and desire to have sex with her, commented on her physical characteristics, and


                                                  10
     Case 2:19-cv-05645-SPL Document 54 Filed 10/27/20 Page 11 of 13




 1   asked over a loudspeaker if she needed help changing her clothes). Defendants comments
 2   in this case, as offensive as they may have been, are not sufficiently severe to create a
 3   hostile work environment.
 4          The act of urging Plaintiff to go on a shopping trip with another employee to pick
 5   out more feminine and revealing clothing would humiliate the average person, even if
 6   Plaintiff technically consented to the trip. The Court is certainly troubled by the incident
 7   and recognizes that the event caused Plaintiff pain. If similar events had occurred
 8   repeatedly, Plaintiff might very well have a claim for hostile work environment. See Brooks
 9   v. City of San Mateo, 229 F.3d 917, 926 (9th Cir. 2000) (noting that “the required showing
10   of severity or seriousness of the harassing conduct varies inversely with the pervasiveness
11   or frequency of the conduct”) (citations omitted). But this one regrettable incident, coupled
12   with the offensive but offhand remarks made by Plaintiff’s supervisors, did not so
13   pervasively alter the conditions of her employment. The Title VII hostile work environment
14   claim fails.
15          B. ADA Hostile Work Environment Claim
16                  1. Legal Standard
17          The ADA prohibits employment discrimination on the basis of a disability.
18   42 U.S.C. § 12112. “[T]he Ninth Circuit has not recognized a hostile work environment
19   claim under the ADA and has declined to decide whether such a claim exists.” Rood v.
20   Umatilla Cty., 526 F. Supp. 2d 1164, 1176 (D. Or. 2007) (citing Brown v. City of Tucson,
21   336 F.3d 1181, 1190 (9th Cir.2003)). The Ninth Circuit has only “assum[ed] without
22   deciding that a claim for claim for harassment or hostile work environment is cognizable
23   under the ADA” for the purpose of appellate review. See Baumgart v. State of Washington,
24   189 F.3d 472 (9th Cir. 1999) (citing Walton v. Mental Health Ass’n, 168 F.3d 661, 667 (3d
25   Cir. 1999)).
26          Several other circuits, however, have recognized hostile work environment as an
27   actionable ADA claim because of the similarity between the language of the ADA and
28   Title VII. See Shaver v. Indep. Stave Co., 350 F.3d 716, 719–20 (8th Cir. 2003); Fox v.


                                                  11
     Case 2:19-cv-05645-SPL Document 54 Filed 10/27/20 Page 12 of 13




 1   Gen. Motors Corp., 247 F.3d 169, 175 (4th Cir. 2001); Flowers v. S. Reg’l Physician Servs.,
 2   Inc., 247 F.3d 229, 233 (5th Cir. 2001). Additionally, the Ninth Circuit has held that if it
 3   did recognize a hostile work environment claim under the ADA, a plaintiff would have to
 4   “identify particular statements or incidents of harassment ‘sufficiently severe or pervasive
 5   to alter the conditions of her employment and to create an abusive working environment,’”
 6   similar to a Title VII claim under the same theory. Baumgart, 189 F.3d at *1. District courts
 7   within the Ninth Circuit address ADA hostile work environment claims on the merits and
 8   apply the same Title VII standard. See, e.g., Betti v. Kaiser Found. Health Plan, Inc., No.
 9   CIV-S-03-2678DFLDAD, 2006 WL 355148, at *5 (E.D. Cal. Feb. 15, 2006) (finding on
10   the merits that the plaintiff “does not make out a specific claim of hostile work environment
11   under the ADA”); Rood, 526 F. Supp. 2d at 1177 (finding that “there is at least a question
12   of fact whether plaintiff suffered conduct unwelcome, abusive, and pervasive enough to
13   create a hostile work environment” under the ADA).
14                 2. Analysis
15          Plaintiff alleges that Defendant originally provided her with a chair as an
16   accommodation so she could sit at work, but then “yelled at Plaintiff” when she used the
17   chair. (Doc. 40 at ¶ 44). Plaintiff further alleges that Defendant “disciplined Plaintiff for
18   leaving work early and claimed Plaintiff was unable to perform the essential functions of
19   her job” and “emailed Plaintiff stating that she was not allowed to adhere to her work
20   restriction of working less than eight hours without a manager’s approval, regardless of a
21   doctor’s note.” (Doc. 40 at ¶ 44-45). Plaintiff also alleges that Defendant’s manager “raised
22   his voice and cursed at Plaintiff regarding her restrictions” and that “in a manager meeting
23   it was discussed by senior management that Plaintiff’s injury was not severe or legitimate.”
24   (Doc. 40 at ¶ 46). Finally, Plaintiff alleges Defendant “subject[ed] her to negative
25   performance reviews because she sought accommodations.” (Doc. 40 at ¶ 50).
26          For the same reasons Plaintiff’s Title VII hostile work environment claim fails, so
27   too does her ADA hostile work environment claim. In Denning v. Cty. of Washoe, the Ninth
28   Circuit assumed for the purpose of appellate review that hostile work environment claims


                                                  12
     Case 2:19-cv-05645-SPL Document 54 Filed 10/27/20 Page 13 of 13




 1   were cognizable under the ADA. 799 F. App’x 547 (9th Cir. 2020). There, the plaintiff
 2   alleged her employer “made two derogatory statements about her disability,” “told her co-
 3   workers that she was a ‘problem child’ and a ‘trouble-maker,’ assigned her longer shifts
 4   and less desirable tasks, and ‘subjected [her] to excessive scrutiny.’” Id. at 547. The court
 5   concluded that the employer’s conduct “was not severe or pervasive enough to create a
 6   hostile work environment.” Id. (internal citations omitted). Here, Defendant’s offhand
 7   remarks questioning the validity of Plaintiff’s injury (even when, on one occasion, it rose
 8   to the level of “yelling”), requiring her to work more than her accommodation allowed,
 9   and subjecting her to negative performance reviews because of her accommodations simply
10   do not meet the standard of pervasiveness and severity required for a hostile work
11   environment claim.
12   V.     CONCLUSION
13          For the foregoing reasons, all of Plaintiff’s claims must be dismissed. Plaintiff’s
14   failure to accommodate and sex stereotyping claims are dismissed as untimely and/or for
15   lack of administrative exhaustion. Further, Plaintiff’s hostile work environment claims fail
16   to allege sufficiently pervasive behavior from Defendant and, thus, fail to state a claim
17   upon which relief can be granted. Accordingly,
18          IT IS ORDERED that Defendant’s Motion to Dismiss (Doc. 44) is granted.
19          IT IS FURTHER ORDERED that Plaintiff’s First Amended Complaint (Doc. 13)
20   is dismissed with prejudice.
21          IT IS FURTHER ORDERED that the Clerk of Court shall terminate this action.
22          Dated this 27th day of October, 2020.
23
24
                                                       Honorable Steven P. Logan
25                                                     United States District Judge
26
27
28

                                                  13
